394 F.2d 506
Shannon THRASHER, Appellant,v.UNITED STATES of America, Appellee.
No. 21770.
United States Court of Appeals Ninth Circuit.
April 8, 1968.

Alan E. Wellman (argued), of Wellman, Contarino & Mandler, Los Angeles, Cal., for appellant.
Theodore E. Orliss (argued), Arthur I. Berman, Asst. U. S. Attys., Robert L. Brosio, Asst. U. S. Atty., Chief, Criminal Div., William Matthew Byrne, Jr., U. S. Atty., Los Angeles, Cal., for appellee.
Before BARNES and ELY, Circuit Judges, and FOLEY,* District Judge.
PER CURIAM:


1
After trial to the Court, the appellant was convicted of five counts charging violations of 21 U.S.C. § 176a.


2
The only question on appeal is whether the evidence is sufficient to support the District Judge's findings that the appellant was not unlawfully entrapped. From a reading of the transcript of testimony, it is apparent that, viewed in the light most favorable to the government, there was ample evidence from which the District Court could conclude, beyond a reasonable doubt, that appellant was not unlawfully entrapped.


3
We affirm.



Notes:


*
 Honorable Roger D. Foley, District Judge, District of Nevada, sitting by designation